EXHIBIT 10.68
(MOVE LOGO) [v51675v5167501.gif]
October 5, 2006
Jim Caulfield
2299 Stacy Lane
Camarillo, California 93012
Dear Jim:
     On behalf of Move, Inc. (the “Company”), it is with great pleasure that I
extend to you our offer to serve as the Company’s Executive Vice President,
General Counsel and Secretary. The specific terms of this offer are as follows:

     
JOB TITLE:
  Executive Vice President, General Counsel and Secretary, Move, Inc.
 
   
START DATE:
  October 5, 2006
 
   
SUPERVISOR:
  Michael Long, CEO
 
   
ANNUAL SALARY:
  $275,000 effective as of December 1, 2006 (existing base salary of $220,000 to
remain in place until December 1, 2006)
 
   
BONUS:
  Performance bonus of up to 100% of your annual salary at target for 2007;
existing 2006 bonus structure pro-rated for 2006 (see below)
 
   
RESTRICTED
   
STOCK UNITS:
  200,000 units (see below)
 
   
STOCK OPTIONS:
  300,000 stock option shares (see below)
 
   
VACATION:
  Four Weeks (20 days) per anniversary year
 
   
LOCATION:
  The Company’s offices in Westlake Village, California
 
   
EMPLOYMENT STATUS:
  Exempt, Regular-Full Time Employee

     Subject to approval of the Board of Directors or authorized committee at
the next scheduled meeting following your acceptance of this offer, you will be
granted 300,000 stock options in Move, Inc. The option price will be set at the
fair market value as of the date that approval is granted, and vesting will take
place quarterly from your grant date over a 48 month period. Such stock options
shall be governed by the terms of the Company’s stock option plan except as
specifically set forth in the Company’s Executive Retention and Severance
Agreement, a copy of which is attached hereto.
     Subject to the approval of the Compensation Committee, you will be awarded
200,000 performance-based restricted stock units. Under the terms of the award,
you may earn up to 200,000 units of the Company’s stock based on the attainment
of certain performance goals relating to the Company’s revenues and EBITDA for
the fiscal year ended December 31, 2008. In the event of a change of control of
the Company, such units will vest pro-rated by time through the plan period
subject to the terms, conditions and exceptions of the Company’s award agreement
which will be determined by the Management Development and Compensation
Committee of the Company (the terms of such award agreement shall be similar to
the terms provided to the other senior executives of the Company regarding the
award of such performance based stock units).
30700 Russell Ranch Road, Westlake Village, CA 91362 • 805-557-2300 • Fax:
805-557-2688

 



--------------------------------------------------------------------------------



 



     Your participation in the Company’s bonus plan as adopted in the Company’s
sole discretion (the “Bonus Plan), for 2006 will be up to 50% of your pro-rated
base pay for 2006 (i.e., from January 1, 2006 until November 30, 2006 based on
base salary of $220,000 and from December 1, 2006 until December 31, 2006 based
on your new base salary of $275,000). Beginning January 1, 2007 you will be
entitled to participate in the Bonus Plan at your new base pay ($275,000) with
the potential to earn up to 100% of your annual base salary if your performance
targets are met.
     As a regular, full-time employee, you will continue to be eligible for
health insurance and other fringe benefits. Additionally, upon acceptance of
your new position you will be required to sign Move, Inc.’s Confidentiality
Agreement and Code of Conduct Policy.
     This letter is not intended to be an employment contract and, unless
expressly agreed otherwise in writing signed by the Chief Executive Officer and
you, your employment is at-will. This means that you have the right to resign at
any time with or without cause, with or without notice. Likewise, Move, Inc.
retains the right to terminate your employment at any time with or without
notice, with or without cause.
     We are very pleased to extend this offer to you. I join the rest of the
Move, Inc. team in looking forward to working with you, and know that our
success will be even greater with you aboard.
     Please indicate your acceptance of this offer by delivering this signed
offer letter, the Executive Retention and Severance Agreement, and the Indemnity
Agreement to Cindy Ericson.
Sincerely,
/s/ Michael Long
Michael Long
CEO
I have read and understand the terms of this offer and consent to all of the
terms and provisions contained herein.

             
Name
  /s/ James S. Caulfield   Date 10/5/06    
 
  James S. Caulfield        

JOB CODE:_____
cc: Carol Brummer, VP of Human Resources

2